DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III in the reply filed on 10/22/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It should be noted that claims 25-44 have been examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "highly" in claims 25 and 37 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be The metes and bounds of “highly” are unclear.
In claim 31, line 2 it is unclear what the applicant means by “MpPSZ”.  Note that the specification only discloses “MgPSZ” and “Mg-PSZ”. 
In claim 39, line 2 it is unclear what the applicant means by “MpPSZ”.  Note that the specification only discloses “MgPSZ” and “Mg-PSZ”. 
In claim 41, line 2 it is unclear what the applicant means by “MpPSZ”.  Note that the specification only discloses “MgPSZ” and “Mg-PSZ”. 
Claims 32, 39, and 41 contains the trademark/trade name YTZ.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific ceramic and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-28, 31, 36-37, and 43 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Elliot et al. (US 2015/0287620A1) (hereafter Elliot).
	With respect to claim 25, Elliot teaches a method for the manufacture of an industrial component (broadest reasonable interpretation) adapted for use in a highly erosive environment, said method comprising the steps of: arranging one or more surface wear layers (plate 102) onto an industrial component main support structure (shaft 101) with one or more brazing layers disposed between said one or surface wear layers and said one or more surface wear layers and said main support structure to for a pre-brazing sub assembly, said one or more brazing layers comprising metallic aluminum (figure 1; and paragraph 28); placing the pre-brazing sub assembly into a process chamber (paragraphs 45 and 47); removing oxygen from said process chamber (paragraphs 45 and 47); and joining said one or more surface wear layers to said main support structure by heating to a temperature of above 770 degrees C., thereby joining said one or more surface wear layers to said main support structure with a hermetic joint (paragraphs 35 and 43).
With respect to claim 26, Elliot teaches wherein the step of removing oxygen from said process chamber comprises applying vacuum during the heating at a pressure of at least lower than 1.times.10 E-4 Torr (paragraph 45). 
With respect to claim 27, Elliot teaches wherein said main support structure comprises aluminum nitride (paragraphs 11, 28, and 41).

With respect to claim 33, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% by weight (paragraphs 40 and 53).
With respect to claim 37, Elliot teaches a method for the manufacture of an industrial component adapted for use in a highly erosive environment, said method comprising the steps of: arranging one or more surface wear layers (plate 102) onto an industrial component support structure (shaft 101) with one or more brazing layers disposed between said one or more surface wear layers and said main support structure to form a pre-brazing sub assembly, said one or more brazing layers comprising metallic aluminum (figure 1; and paragraph 28); placing the pre-brazing sub assembly into a process chamber (paragraphs 45 and 47); and joining said one or more surface wear layers to said main support structure by heating to a temperature of above 770 degrees C while applying a vacuum of at a pressure of at least lower than 1 x 10E-4 Torr, thereby joining said one or more surface wear layers to said main support structure with a hermetic joint (paragraphs 35, 43, 45 and 47).
With respect to claim 38, Elliot teaches wherein said main support structure comprises at least one of aluminum nitride and alumina (paragraphs 11, 28, and 41).
With respect to claim 40, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% by weight (paragraphs 40 and 53).
With respect to claim 44, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% weight (paragraphs 40 and 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 29-30, 34, 39, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claims 27 and 37-38 above, and further in view of Elliot et al. (US 2017/0263486A1) (hereafter Elliot ‘486).
With respect to claims 29-30, Elliot does not teach wherein said one or more surface layers comprise sapphire.  However, Elliot ‘486 teaches wherein said one or more surface layers comprise sapphire (paragraphs 28, 46, 48, and 65-66).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the sapphire material of Elliot ‘486 in the process of Elliot in order to form an assembly of the desired materials.
 With respect to claim 34, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% by weight (paragraphs 40 and 53).
With respect to claims 39 and 41, Elliot ‘486 teaches wherein said one or more surface wear layers comprise at least one of sapphire, MpPSZ, and YTZ (paragraphs 28, 46, 48, and 65-66).
With respect to claim 42, Elliot teaches wherein said main support structure comprises at least one or aluminum nitride and alumina (paragraphs 11, 28, and 41).
With respect to claim 43, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% by weight (paragraphs 40 and 53).

Claims 29-30, 34, 39, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claims 27 and 37-38 above, and further in view of Landis et al. (US 2017/0263486A1) (hereafter Landis).

At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the sapphire material of Landis in the process of Elliot in order to form an assembly of the desired materials.
With respect to claim 34, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% by weight (paragraphs 40 and 53).
With respect to claims 39 and 41, Landis teaches wherein said one or more surface wear layers comprise at least one of sapphire, MpPSZ, and YTZ (paragraphs 30 and 36).
With respect to claim 42, Elliot teaches wherein said main support structure comprises at least one or aluminum nitride and alumina (paragraphs 11, 28, and 41).
With respect to claim 43, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% by weight (paragraphs 40 and 53).

Claims 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claims 25-26 and 28 above, and further in view of Zhao et al. (US 2010/0035747A1) (hereafter Zhao).
With respect to claim 31, Elliot does not teach wherein said one or more surface wear layers comprise MpPSZ (MgPSZ); however, Zhao teaches using MgPSZ as a wear resistant coating (paragraphs 5 and 122).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the MgPSZ material of Zhao in the process of Elliot in order to form an assembly of the desired materials with higher mechanical strength and toughness than other traditional ceramics.
.

Claims 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claims 25-26 and 28 above, and further in view of Chun et al. (US 7,407,082B2) (hereafter Chun).
With respect to claim 32, Elliot does not teach wherein said one or more surface wear layers comprise YTZ; however, Chun teaches using YTZ as an erosion resistant material (Example 1).
At the time of the invention it would have been obvious to one of ordinary skill in the art to utilize the YTZ material of Chun in the process of Elliot in order to form an assembly of the desired materials with erosion resistance than other traditional ceramics.
With respect to claim 36, Elliot teaches wherein said one or more brazing layers comprise metallic aluminum of greater than or equal to 99% by weight (paragraphs 40 and 53).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-44 of copending Application No. 15/927,940 (reference application). Although the claims at issue are not identical, they are not patentably distinct from the claims of the instant application are generally broader than the claims of copending Application No. 15/927,940.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735